Anderson, J.,
after stating the facts as above, delivered the opinion of the court.
Section 171 of the Constitution, which provides for a competent number of justices of the peace, their qualifications, term of office, etc., contains this language: “The jurisdiction of justices of the peace shall extend, to causes in which the principal amount in controversy shall not exceed the sum of $200,” etc. It is settled in Pittman v. Chrisman, 59 Miss. 124, and many other cases by our court, that a plaintiff cannot split up a single *200demand into several sums, so as to thereby give the justice’s court jurisdiction of its several parts. In McLendon v. Pass, 66 Miss. 110, 5 South. 231, the court used this language: “One may have a single right of action embracing many items, or he may have a separate right to sue for each of several demands. In one case, he must recover in one action; in the other, he may sue in separate suits for each demand.” The justice’s court is without jurisdiction where the right of action or demand is more than $200. A plaintiff will not be permitted, in order to defeat the jurisdiction of the circuit court, to split up his-cause of action or demand, so as to give the justice’s court jurisdiction.
It is contended on behalf of the waterworks company the striking from the account sued on the item of $3.50 for repairs to meter was not a splitting of the cause of action, because this was a separate and independent transaction from the balance o'f the account, which Was for water rentals. In our view it is unnecessary to decide this question. The uncontradicted testimony shows that the item of $3.50 for repairs to the meter was stricken from the account in acknowledgment of the justice of the claim by Ford that he did not owe it. It amounted to an acquittance by the waterworks company of that much of their demand against Ford. Under the circumstances of this case, another suit could not afterwards be brought for this $3.50. There was left in controversy in this case only $199.11.

Reversed and remanded.